UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2528


DENNIS W. BAKKE; EILEEN H. BAKKE,

                Plaintiffs - Appellants,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony J. Trenga, District
Judge. (1:15-cv-00677-AJT-IDD)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Lloyd Smith, James T. Wilcox, BUCHANAN INGERSOLL & ROONEY,
Alexandria, Virginia, for Appellants. Caroline D. Ciraolo, Acting
Assistant Attorney General, Robert W. Metzler, Richard Caldarone,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Dana J. Boente, Acting United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dennis and Eileen Bakke appeal from the district court’s order

dismissing their tax refund action for lack of jurisdiction and

for failure to state a claim.   We have reviewed the record and the

arguments presented on appeal, and find no reversible error.

Accordingly, we affirm the district court’s dismissal order.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 2